Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 1 of 12 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


LISA JACKSON-CRAWFORD,

             Plaintiff,                       Case No.:
v.

SCHOOL BOARD OF
SEMINOLE COUNTY, FLORIDA,

           Defendant.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, LISA JACKSON-CRAWFORD, by and through her

undersigned counsel and sues the Defendant, SCHOOL BOARD OF SEMINOLE

COUNTY, FLORIDA, and states as follows:

                          JURISDICTION AND VENUE

        1.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1367.

        2.   Venue lies within the United States District Court for the Middle

District of Florida, Orlando Division because a substantial part of the events giving

rise to this claim occurred in this Judicial District and is therefore proper pursuant

to 28 U.S.C. 1391(b).




                                     Page 1 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 2 of 12 PageID 2




                                        PARTIES

      3.      Plaintiff, LISA JACKSON-CRAWFORD, is a resident of Orange

County, Florida.

      4.      Defendant, SCHOOL BOARD OF SEMINOLE COUNTY, FLORIDA,

is a legal entity created by the Florida Constitution to provide a system of public

education within Seminole County, Florida. At all times material, Defendant

employed Plaintiff. At all times material, Defendant employed the requisite

number of employees and, therefore, is an employer as defined by the Title VII of

the Civil Rights Act of 1964, the Florida Civil Rights Act, and 42 U.S.C. §1981.

      5.      At all times material, Plaintiff was an employee of Defendant within

the meaning of the Title VII of the Civil Rights Act of 1964 and the Florida Civil

Rights Act.

                             GENERAL ALLEGATIONS

      6.      At all times material, Defendant acted with malice and reckless

disregard for Plaintiff’s federal and state protected rights.

      7.      At all times material, Plaintiff was qualified to perform her job duties

within the legitimate expectations of her employer.

      8.      Plaintiff has retained the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

      9.      Plaintiff requests a jury trial for all issues so triable.


                                       Page 2 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 3 of 12 PageID 3




                     ADMINISTRATIVE PREREQUISITES

      10.    On June 1, 2020, Plaintiff timely filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”) and the Florida

Commission on Human Relations (“FCHR”).

      11.    On January 13, 2021, the EEOC issued a Dismissal and Notice of

Rights related to Plaintiff’s Charge of Discrimination. This Complaint has been

filed within ninety (90) days of the issuance of the Dismissal and Notice of Rights;

therefore, Plaintiff has met all conditions precedent to filing this Complaint.

      12.    Plaintiff has satisfied all conditions precedent, therefore jurisdiction

over this claim is appropriate pursuant to Chapter 760, Florida Statutes, because

more than one-hundred and eighty (180) days have passed since the filing of the

Charges.

                           FACTUAL ALLEGATIONS

      13.    Plaintiff is a Black/African American female.

      14.    In or around October 2010, Plaintiff began her career with Defendant

as an Exceptional Student Education (ESE) Support Facilitator. Plaintiff is certified

in ESE and holds a Master’s in Education.

      15.    In August 2016, Plaintiff began working at Lake Brantley High

School, where she remained until her termination from employment.




                                     Page 3 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 4 of 12 PageID 4




      16.    During her employment with Defendant, Plaintiff consistently

performed well, was rated as “Highly Effective,” and had her annual contract

renewed every year until her termination.

      17.    For the 2018-2019 school year, Plaintiff was the Department Chair for

the ESE Department.

      18.    Plaintiff was not a “co-teacher” and never co-taught during her time

at Lake Brantley.

      19.    Brian Blasewitz became the new Principal at Lake Brantley for the

2019-2020 school year.

      20.    On August 6, 2019, Plaintiff met with Blasewitz and requested a

schedule change due to sciatica issues and injuries Plaintiff sustained as a result of

a workplace injury.

      21.    On October 17, 2019, Plaintiff’s supervisor, Jeralee McIntyre

(Assistant Principal) aggressively approached Plaintiff and spoke to Plaintiff in an

unprofessional and disrespectful tone.         Plaintiff informed Blasewitz of the

situation and further informed him that she intended to make a complaint to

Human Resources.

      22.    That day, Plaintiff sent an email to her supervisors and Human

Resources regarding workplace harassment and discrimination by McIntyer.




                                     Page 4 of 12
    Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 5 of 12 PageID 5




         23.   In response, Boyd Karns, Jr. (Executive Director of Human Resources

and Professional Standards) informed Plaintiff that Carianne Reggio (Human

Resources Coordinator/District Equity Administrator) would follow up with

Plaintiff.

         24.   On October 18, 2019, Reggio emailed Plaintiff and requested that

Plaintiff provide her with additional details of the harassment and discrimination.

Reggio further noted told Plaintiff that “legally, the burden is yours at this point

to show that you’ve been subjected to illegal discrimination and harassment.”

         25.   On October 23, 2019, Plaintiff emailed Reggio with additional details

regarding the harassment and discrimination by McIntyre. Specifically, Plaintiff

told Reggio that McIntyre regularly observed her work without entering the

observation into iObservation.1 Moreover, Plaintiff described the encounter with

McIntyre on October 17, 2019 where McIntyre aggressively approached Plaintiff

and talked to her in an unprofessional and disrespectful tone.

         26.   On October 25, 2019, Reggio informed Plaintiff that she completed her

investigation and was “unable to substantiate discrimination and/or harassment

on the part of Jeralee McIntyre.”




1
 iObservation is an instructional and leadership improvement platform used to
collect and manage data from classroom walkthroughs, teacher evaluations and
teacher observations with the goal of teacher improvement through feedback.
                                     Page 5 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 6 of 12 PageID 6




      27.    In Reggio’s Investigative Report, she indicates that she only

interviewed McIntyre, another Assistant Principal (Colleen Windt) and Brian

Blasewitz (Principal).    Reggio did not interview any Black and/or African

American teachers or Support Facilitators despite McIntyre having past

complaints about her treatment of minority employees.

      28.    The Investigative Report spends a significant amount of time

criticizing Plaintiff’s job performance despite Plaintiff having no prior disciplinary

actions regarding the areas criticized. In fact, these alleged performance issues

arose for the first time in the Investigative Report.

      29.    On October 28, 2019, Plaintiff emailed Reggio and outlined her

disappointment in the investigation and its lack of attention to detail. Plaintiff told

Reggio that the workplace became more hostile and requested that the matter be

forwarded to Defendant’s senior human resources management.

      30.    On January 7, 2020, Plaintiff filed her first Charge of Discrimination

with the EEOC on behalf of herself and a class of Black/African American

employees.     Plaintiff asserted that McIntyre treated Black and/or African

American employees less favorably than Caucasian employees in terms of

supervision and assignments. Moreover, Plaintiff stated that Defendant failed to

interview employees who could have provided relevant information regarding

her complaint of discrimination and harassment in October 2019.


                                     Page 6 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 7 of 12 PageID 7




        31.   During the early Spring of 2020, Defendant began making decisions

regarding contract renewal of its annual contract employees.

        32.   On May 27, 2020, Blasewitz informed Plaintiff that her contract would

not be renewed for the 2020-2021.

        33.   On June 9, 2020, Defendant posted Plaintiff’s job on its career search

hotline. Plaintiff applied the next day but did not receive a response.

        34.   Based on information and belief, Plaintiff was replaced by a white

male.

        35.   Based on information and belief, a Black/African American co-

worker of Plaintiff also filed a race-based Charge of Discrimination with the EEOC.

                                   COUNT I
                           TITLE VII – RETALIATION

        36.   Plaintiff, LISA JACKSON-CRAWFORD, re-alleges and adopts, as if

fully set forth herein, the allegations stated in Paragraphs one (1) through thirty-

five (35).

        37.   Plaintiff engaged in protected activity by opposing an employment

practices made unlawful by Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§2000e, et seq. (“Title VII”). Specifically, Plaintiff opposed racial harassment and

discrimination by making good-faith complaints to Defendant. Plaintiff also

engaged in protected activity by participating in the EEO process by filing a

Charge of Discrimination with the EEOC.

                                     Page 7 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 8 of 12 PageID 8




       38.    In retaliation for engaging in protected activity, Plaintiff suffered

adverse employment actions when she was terminated/had her contract non-

renewed.

       39.    Stated differently, the adverse employment action suffered by

Plaintiff at the hands of Defendant is causally connected to her opposition and

resistance of racial harassment and discrimination, as well as her participation in

the EEO process.

       40.    The aforementioned actions by Defendant constitute retaliation by

Defendant in violation of Title VII of the Civil Rights Act of 1964.

       41.    Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the federally-protected

rights of Plaintiff.

       42.    As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

              a.       Back pay and benefits;

              b.       Prejudgment interest on back pay and benefits;

              c.       Front pay and benefits;

              d.       Compensatory damages for emotional pain and suffering,
                       inconvenience, loss of enjoyment of life and humiliation;

              e.       Punitive damages;
                                       Page 8 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 9 of 12 PageID 9




             f.     Attorneys’ fees and costs;

             g.     Injunctive relief; and

             h.     For any other relief this Court deems just and equitable.

                                 COUNT II
                  FLORIDA CIVIL RIGHTS ACT—RETALIATION

       43.   Plaintiff, LISA JACKSON-CRAWFORD, re-alleges and adopts, as if

fully set forth herein, the allegations stated in Paragraphs one (1) through thirty-

five (35).

       44.   Plaintiff engaged in protected activity by opposing an employment

practice made unlawful by the Florida Civil Rights Act, Chapter 760, Florida

Statutes (“FCRA”).       Specifically, Plaintiff opposed racial harassment and

discrimination by making good-faith complaints to Defendant. Plaintiff also

engaged in protected activity by participating in the EEO process by filing a

Charge of Discrimination with the EEOC.

       45.   In retaliation for engaging in protected activity, Plaintiff suffered

adverse employment action when she was terminated/had her contract non-

renewed by Defendant.

       46.   Stated differently, the adverse employment action suffered by

Plaintiff at the hands of Defendant is causally connected to her opposition and

resistance of racial harassment and discrimination, as well as her participation in

the EEO process.

                                     Page 9 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 10 of 12 PageID 10




       47.   The aforementioned actions by Defendant constitute retaliation by

Defendant in violation of the Florida Civil Rights Act.

       48.   Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the state-protected rights of

Plaintiff.

       49.   As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

             a.    Back pay and benefits;

             b.    Prejudgment interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Compensatory damages for emotional pain and suffering,
                   inconvenience, loss of enjoyment of life and humiliation;

             e.    Punitive damages;

             f.    Attorneys’ fees and costs;

             g.    Injunctive relief; and

             h.    For any other relief this Court deems just and equitable.




                                    Page 10 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 11 of 12 PageID 11




                                   COUNT III
                        42 U.S.C. §1981 – RETALIATION

       50.   Plaintiff, LISA JACKSON-CRAWFORD, re-alleges and adopts, as if

fully set forth herein, the allegations stated in Paragraphs one (1) through thirty-

five (35).

       51.   Plaintiff suffered adverse employment actions for engaging in

protected activity under the 42 U.S.C. §1981. Specifically, Plaintiff made good-

faith, reasonable complaints of discrimination (both internally and through the

EEOC) based on her race and was terminated/had her contract non-renewed by

Defendant.

       52.   The aforementioned actions by Defendant constitute retaliation by

Defendants in violation of 42 U.S.C. §1981.

       53.   Defendant’s unlawful and retaliatory employment practices toward

Plaintiff were intentional.

       54.   Defendant’s unlawful and retaliatory employment practices were

done with malice or with reckless indifference to the federal-protected rights of

Plaintiff.

       55.   As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

             a.    Back pay and benefits;

                                    Page 11 of 12
Case 6:21-cv-00641-WWB-DCI Document 1 Filed 04/12/21 Page 12 of 12 PageID 12




              b.     Prejudgment interest on back pay and benefits;

              c.     Front pay and benefits;

              d.     Compensatory damages for emotional pain and suffering,
                     inconvenience, loss of enjoyment of life and humiliation;

              e.     Punitive damages;

              f.     Attorneys’ fees and costs;

              g.     Injunctive relief; and

              h.     For any other relief this Court deems just and equitable.

                            DEMAND FOR JURY TRIAL

       56.    Plaintiff, LISA JACKSON-CRAWFORD, demands a trial by jury on

all issues so triable.

       DATED this 12th day of April 2021.

                                         FLORIN GRAY BOUZAS OWENS, LLC

                                         /s/ Gregory A. Owens___________________
                                         GREGORY A. OWENS, ESQUIRE
                                         Florida Bar No.: 51366
                                         greg@fgbolaw.com
                                         WOLFGANG M. FLORIN, ESQUIRE
                                         Florida Bar No.: 907804
                                         wolfgang@fgbolaw.com
                                         16524 Pointe Village Drive
                                         Suite 100
                                         Lutz, Florida 33558
                                         (727) 254-5255
                                         (727) 483-7942 (fax)
                                         Trial Attorneys for Plaintiff



                                      Page 12 of 12
